





















__________________________________________________
















SOUTHSIDE BANCSHARES, INC.
2017 INCENTIVE PLAN










__________________________________________________























































--------------------------------------------------------------------------------











SOUTHSIDE BANCSHARES, INC.
2017 INCENTIVE PLAN






ARTICLE 1
 
PURPOSE
-1
 
1.1
General
-1
ARTICLE 2
 
DEFINITIONS
-1
 
2.1
Definitions
-1
ARTICLE 3
 
EFFECTIVE TERM OF PLAN
-4
 
3.1
Effective Date
-4
 
3.2
Term of Plan
-4
ARTICLE 4
 
ADMINISTRATION
-4
 
4.1
Committee
-4
 
4.2
Action and Interpretation by the Committee
-5
 
4.3
Authority of Committee
-5
 
4.4
Delegation
-5
 
4.5
Indemnification
-5
ARTICLE 5
 
SHARES SUBJECT TO THE PLAN
-6
 
5.1
Number of Shares
-6
 
5.2
Share Counting
-6
 
5.3
Stock Distributed
-6
 
5.4
Limitation on Awards
-6
ARTICLE 6
 
MINIMUM VESTING DISCRETION TO ACCELERATE
-7
 
6.1
Minimum Vesting Requirements
-7
 
6.2
Limited Discretion to Accelerate Vesting
-7
ARTICLE 7
 
STOCK OPTIONS
-7
 
7.1
General
-7
 
7.2
Incentive Stock Options
-8
ARTICLE 8
 
STOCK APPRECIATION RIGHTS
-8
 
8.1
Grant of Stock Appreciation Rights
-8
ARTICLE 9
 
RESTRICTED STOCK AND RESTRICTED STOCK UNITS
-8
 
9.1
Grant of Restricted Stock and Restricted Stock Units
-8
 
9.2
Issuance and Restrictions
-8
 
9.3
Dividends on Restricted Stock
-8
 
9.4
Forfeiture
-8
 
9.5
Delivery of Restricted Stock
-9
ARTICLE 10
 
PERFORMANCE AWARDS
-9
 
10.1
Grant of Performance Awards
-9
 
10.2
Performance Goals
-9




--------------------------------------------------------------------------------





ARTICLE 11
 
QUALIFIED PERFORMANCE BASED AWARDS
-9
 
11.1
Options and Stock Appreciation Rights
-9
 
11.2
Other Awards
-9
 
11.3
Performance Goals
-10
 
11.4
Inclusions and Exclusions from Performance Criteria
-10
 
11.5
Certification of Performance Goals
-10
 
11.6
Award Limits
-10
ARTICLE 12
 
DIVIDEND EQUIVALENTS
-10
 
12.1
Grant of Dividend Equivalents
-10
ARTICLE 13
 
STOCK OF OTHER STOCK BASED AWARDS
-10
 
13.1
Grant of Stock or Other Stock Based Awards
-10
ARTICLE 14
 
PROVISIONS APPLICABLE TO AWARDS
-11
 
14.1
Eligibility
-11
 
14.2
Non-Employee Director Awards
-11
 
14.3
Award Certificates
-11
 
14.4
Form of Payment of Awards
-11
 
14.5
Limits on Transfer
-11
 
14.6
Beneficiaries
-11
 
14.7
Stock Trading Restrictions
-11
 
14.8
Effect of a Change in Control
-11
 
14.9
Forfeiture Events
-12
 
14.10
Substitute Awards
-12
ARTICLE 15
 
CHANGES IN CAPITAL STRUCTURE
-12
 
15.1
Mandatory Adjustments
-12
 
15.2
Discretionary Adjustments
-12
 
15.3
General
-13
ARTICLE 16
 
AMENDMENT, MODIFICATION AND TERMINATION
-13
 
16.1
Amendment, Modification and Termination
-13
 
16.2
Awards Previously Granted
-13
 
16.3
Compliance Amendments
-13
ARTICLE 17
 
GENERAL PROVISIONS
-14
 
17.1
Rights of Participants
-14
 
17.2
Withholding
-14
 
17.3
Special Provisions Related to Section 409A of the Code
-14
 
17.4
Unfunded Status of Awards
-15
 
17.5
Relationship to Other Benefits
-15
 
17.6
Expenses
-15
 
17.7
Titles and Headings
-15
 
17.8
Gender and Number
-15
 
17.9
Fractional Shares
-15
 
17.10
Government and Other Regulations
-15
 
17.11
Governing Law
-16
 
17.12
Severability
-16
 
17.13
No Limitations on Rights of Company
-16








--------------------------------------------------------------------------------






SOUTHSIDE BANCSHARES, INC.
2017 INCENTIVE PLAN


ARTICLE 1
PURPOSE


1.1.    GENERAL. The purpose of the Southside Bancshares, Inc. 2017 Incentive
Plan (the “Plan”) is to promote the success, and enhance the value, of Southside
Bancshares, Inc. (the “Company”), by linking the personal interests of
employees, officers, directors and consultants of the Company or any Affiliate
(as defined below) to those of Company shareholders and by providing such
persons with an incentive for outstanding performance. The Plan is further
intended to provide flexibility to the Company in its ability to motivate,
attract, and retain the services of employees, officers, directors and
consultants upon whose judgment, interest, and special effort the successful
conduct of the Company’s operation is largely dependent. Accordingly, the Plan
permits the grant of incentive awards from time to time to selected employees,
officers, directors and consultants of the Company and its Affiliates.



ARTICLE 2
DEFINITIONS


2.1.    DEFINITIONS. When a word or phrase appears in this Plan with the initial
letter capitalized, and the word or phrase does not commence a sentence, the
word or phrase shall generally be given the meaning ascribed to it in this
Section or in Section 1.1 unless a clearly different meaning is required by the
context. The following words and phrases shall have the following meanings:


(a)“Affiliate” means (i) any Subsidiary or Parent, or (ii) an entity that
directly or through one or more intermediaries controls, is controlled by or is
under common control with, the Company, as determined by the Committee.


(b)“Award” means an award of Options, Stock Appreciation Rights, Restricted
Stock, Restricted Stock Units, Performance Awards, Other Stock-Based Awards, or
any other right or interest relating to Stock or cash, granted to a Participant
under the Plan.


(c)“Award Certificate” means a written document, in such form as the Committee
prescribes from time to time, setting forth the terms and conditions of an
Award. Award Certificates may be in the form of individual award agreements or
certificates or a program document describing the terms and provisions of an
Award or series of Awards under the Plan. The Committee may provide for the use
of electronic, internet or other non-paper Award Certificates, and the use of
electronic, internet or other non-paper means for the acceptance thereof and
actions thereunder by a Participant.


(d)“Beneficial Owner” shall have the meaning given such term in Rule 13d- 3 of
the General Rules and Regulations under the 1934 Act.


(e)“Board” means the Board of Directors of the Company.


(f)“Cause” as a reason for a Participant’s termination of employment shall have
the meaning assigned such term in the employment, severance or similar
agreement, if any, between such Participant and the Company or an Affiliate,
provided, however that if there is no such employment, severance or similar
agreement in which such term is defined, and unless otherwise defined in the
applicable Award Certificate, “Cause” shall mean any of the following acts by
the Participant, as determined by the Committee: gross neglect of duty,
prolonged absence from duty without the consent of the Company, material breach
by the Participant of any published Company code of conduct or code of ethics;
or willful misconduct, misfeasance or malfeasance of duty which is reasonably
determined to be detrimental to the Company. With respect to a Participant’s
termination of directorship, “Cause” means an act or failure to act that
constitutes cause for removal of a director under applicable Texas law. The
determination of the Committee as to the existence of “Cause” shall be
conclusive on the Participant and the Company.


(g)    “Change in Control” means and includes the occurrence of any one of the
following events:


(i)    individuals who, on the Effective Date, constitute the Board of Directors
of the Company (the “Incumbent Directors”) cease for any reason to constitute at
least a majority of such Board, provided that any person becoming a director
after the Effective Date and whose election or nomination for election was
approved by a vote of at least a majority of the Incumbent Directors then on the
Board shall be an Incumbent Director; provided, however, that no individual
initially elected or nominated as a director of the Company as a result of an
actual or threatened election contest with respect to the election or removal of
directors (“Election Contest”) or other actual or threatened solicitation of
proxies or consents by or on behalf of any Person other than the Board (“Proxy
Contest”), including by reason of any agreement intended to avoid or settle any
Election Contest or Proxy Contest, shall be deemed an Incumbent Director; or


(ii)    any person becomes a Beneficial Owner, directly or indirectly, of either
(A) 35% or more of the then-outstanding shares of common stock of the Company
(“Company Common Stock”) or (B) securities of the Company representing 35% or
more of the combined voting power of the Company’s then outstanding securities
eligible to vote for the election of directors (the “Company Voting
Securities”); provided, however, that for purposes of this subsection (ii), the
following acquisitions of Company Common Stock or Company Voting Securities
shall not constitute a Change in


-1



--------------------------------------------------------------------------------





Control: (x) an acquisition directly from the Company, (y) an acquisition by the
Company or a Subsidiary, or (z) an acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any Subsidiary; or


(iii)    the consummation of a reorganization, merger, consolidation, statutory
share exchange or similar form of corporate transaction involving the Company or
a Subsidiary (a “Reorganization”), or the sale or other disposition of all or
substantially all of the Company’s assets (a “Sale”) or the acquisition of
assets or stock of another corporation or other entity (an “Acquisition”),
unless immediately following such Reorganization, Sale or Acquisition all or
substantially all of the individuals and entities who were the Beneficial
Owners, respectively, of the outstanding Company Common Stock and outstanding
Company Voting Securities immediately prior to such Reorganization, Sale or
Acquisition beneficially own, directly or indirectly, more than 50%
of,respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Reorganization, Sale or Acquisition (including, without
limitation, an entity which as a result of such transaction owns the Company or
all or substantially all of the Company’s assets or stock either directly or
through one or more subsidiaries, the “Surviving Entity”) in substantially the
same proportions as their ownership, immediately prior to such Reorganization,
Sale or Acquisition, of the outstanding Company Common Stock and the outstanding
Company Voting Securities, as the case may be; or


(iv)    approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.


(h)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time. For purposes of this Plan, references to sections of the Code shall be
deemed to include references to any applicable regulations thereunder and any
successor or similar provision.


(i)    “Committee” means the committee of the Board described in Article 4.


(j)    “Company” means Southside Bancshares, Inc., a Texas corporation, or any
successor corporation.


(k)    “Continuous Service” means the absence of any interruption or termination
of service as an employee, officer, consultant or director of the Company or any
Affiliate, as applicable; provided, however, that for purposes of an Incentive
Stock Option “Continuous Service” means the absence of any interruption or
termination of service as an employee of the Company or any Parent or
Subsidiary, as applicable, pursuant to applicable tax regulations. Continuous
Service shall not be considered interrupted in the following cases: (i) a
Participant transfers employment between the Company and an Affiliate or between
Affiliates, (ii) in the discretion of the Committee as specified at or prior to
such occurrence, in the case of a spin-off, sale or disposition of the
Participant’s employer from the Company or any Affiliate, (iii) in the
discretion of the Committee as specified at or prior to such occurrence, a
Participant’s employment with the Company or an Affiliate is terminated, but the
Participant continues to serve as a director of the Company or of an Affiliate,
or vice versa, (iv) in the discretion of the Committee as specified at or prior
to such occurrence, a Participant transfers from being an employee of the
Company or an Affiliate to being a consultant to the Company or of an Affiliate,
or vice versa, or (v) any leave of absence authorized in writing by the Company
prior to its commencement; provided, however, that for purposes of Incentive
Stock Options, no such leave may exceed 90 days, unless reemployment upon
expiration of such leave is guaranteed by statute or contract. If reemployment
upon expiration of a leave of absence approved by the Company is not so
guaranteed, on the 91st day of such leave any Incentive Stock Option held by the
Participant shall cease to be treated as an Incentive Stock Option and shall be
treated for tax purposes as a Nonstatutory Stock Option. Whether military,
government or other service or other leave of absence shall constitute a
termination of Continuous Service shall be determined in each case by the
Committee at its discretion, and any determination by the Committee shall be
final and conclusive; provided, however, that for purposes of any Award that is
subject to Code Section 409A, the determination of a leave of absence must
comply with the requirements of a “bona fide leave of absence” as provided in
Treas. Reg. Section 1.409A-1(h).


(l)    “Covered Employee” means a covered employee as defined in Code Section
162(m)(3).


(m)    “Disability” of a Participant means that the Participant (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Participant’s employer. If the determination of
Disability relates to an Incentive Stock Option, Disability means Permanent and
Total Disability as defined in Section 22(e)(3) of the Code. In the event of a
dispute, the determination of whether a Participant is Disabled will be made by
the Committee and may be supported by the advice of a physician competent in the
area to which such Disability relates.


(n)    “Dividend Equivalent” means a right granted with respect to an Award
pursuant to Article 12.


(o)    “Effective Date” has the meaning assigned such term in Section 3.1.


(p)    “Eligible Participant” means an employee, officer, director or consultant
of the Company or any Affiliate.


-2



--------------------------------------------------------------------------------







(q)    “Exchange” means any national securities exchange on which the Stock may
from time to time be listed or traded.


(r)    “Fair Market Value,” on any date, means (i) if the Stock is listed on a
securities exchange, the closing sales price on such exchange on such date or,
in the absence of reported sales on such date, the closing sales price on the
immediately preceding date on which sales were reported, or (ii) if the Stock is
not listed on a securities exchange, the mean between the bid and offered prices
as quoted by the applicable interdealer quotation system for such date, provided
that if the Stock is not quoted on an interdealer quotation system or it is
determined that the fair market value is not properly reflected by such
quotations, Fair Market Value will be determined by such other method or
procedures as the Committee determines in good faith to be reasonable and in
compliance with Code Section 409A.


(s)    “Full-Value Award” means an Award other than in the form of an Option or
SAR, and which is settled by the issuance of Stock (or at the discretion of the
Committee, settled in cash valued by reference to Stock value).


(t)    “Good Reason” (or a similar term denoting constructive termination) has
the meaning, if any, assigned such term in the employment, consulting, severance
or similar agreement, if any, between a Participant and the Company or an
Affiliate; provided, however, that if there is no such employment, consulting,
severance or similar agreement in which such term is defined, “Good Reason”
shall have the meaning, if any,given such term in the applicable Award
Certificate. If not defined in either such document, the term “Good Reason” as
used herein shall not apply to a particular Award.


(u)    “Grant Date” of an Award means the first date on which all necessary
corporate action has been taken to approve the grant of the Award as provided in
the Plan, or such later date as is determined and specified as part of that
authorization process. Notice of the grant shall be provided to the grantee
within a reasonable time after the Grant Date.


(v)    “Incentive Stock Option” means an Option that is intended to be an
incentive stock option and meets the requirements of Section 422 of the Code or
any successor provision thereto.


(w)    “Independent Directors” means those members of the Board of Directors who
qualify at any given time as (a) an “independent” director under the applicable
rules of each Exchange on which the Shares are listed, (b) a “non-employee”
director under Rule 16b-3 of the 1934 Act, and (c) an “outside” director under
Section 162(m) of the Code.


(x)    “Non-Employee Director” means a director of the Company who is not a
common law employee of the Company or an Affiliate.


(y)    “Nonstatutory Stock Option” means an Option that is not an Incentive
Stock Option.


(z)    “Option” means a right granted to a Participant under Article 7 of the
Plan to purchase Stock at a specified price during specified time periods. An
Option may be either an Incentive Stock Option or a Nonstatutory Stock Option.


(aa)    “Other Stock-Based Award” means a right, granted to a Participant under
Article 13, that relates to or is valued by reference to Stock or other Awards
relating to Stock.


(bb)    “Parent” means a corporation, limited liability company, partnership or
other entity which owns or beneficially owns a majority of the outstanding
voting stock or voting power of the Company. Notwithstanding the above, with
respect to an Incentive Stock Option, Parent shall have the meaning set forth in
Section 424(e) of the Code.


(cc)    “Participant” means an Eligible Participant who has been granted an
Award under the Plan; provided that in the case of the death of a Participant,
the term “Participant” refers to a beneficiary designated pursuant to Section
14.6 or the legal guardian or other legal representative acting in a fiduciary
capacity on behalf of the Participant under applicable state law and court
supervision.


(dd)    “Performance Award” means any award granted under the Plan pursuant to
Article 10.


(ee)    “Person” means any individual, entity or group, within the meaning of
Section 3(a)(9) of the 1934 Act and as used in Section 13(d)(3) or 14(d)(2) of
the 1934 Act.


(ff)    “Plan” means the Southside Bancshares, Inc. 2017 Incentive Plan, as
amended from time to time.


(gg)    “Prior Plan” means the Southside Bancshares, Inc. 2009 Incentive Plan,
as amended from time to time.




(hh)    “Qualified Performance-Based Award” means an Award that is either (i)
intended to qualify for the Section 162(m) Exemption and is made subject to
performance goals based on Qualified Business Criteria as set forth in Section
11.2, or (ii) an Option or SAR having an exercise price equal to or greater than
the Fair Market Value of the underlying Stock as of the Grant


-3



--------------------------------------------------------------------------------





Date.


(ii)    “Qualified Business Criteria” means one or more of the Business Criteria
listed in Section 11.2 upon which performance goals for certain Qualified
Performance-Based Awards may be established by the Committee.


(jj)    “Restricted Stock” means Stock granted to a Participant under Article 9
that is subject to certain restrictions and to risk of forfeiture.


(kk)    “Restricted Stock Unit” means the right granted to a Participant under
Article 9 to receive shares of Stock (or the equivalent value in cash or other
property if the Committee so provides) in the future, which right is subject to
certain restrictions and to risk of forfeiture.


(ll)    “Retirement” means a Participant’s voluntary termination of employment
with the Company or an Affiliate after attaining any normal retirement age
specified in any pension, profit sharing or other retirement program sponsored
by the Company, or, in the event of the inapplicability thereof with respect to
the Participant in question, after attaining age 65 with at least five years of
service with the Company or its Affiliates.


(mm)    “Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in Section
162(m)(4)(C) of the Code or any successor provision thereto.


(nn)    “Shares” means shares of the Company’s Stock. If there has been an
adjustment or substitution with respect to the Shares (whether or not pursuant
to Article 15), the term “Shares” shall also include any shares of stock or
other securities that are substituted for Shares or into which Shares are
adjusted.


(oo)    “Stock” means the $1.25 par value common stock of the Company and such
other securities of the Company as may be substituted for Stock pursuant to
Article 15.


(pp)    “Stock Appreciation Right” or “SAR” means a right granted to a
Participant under Article 8 to receive a payment equal to the difference between
the Fair Market Value of a Share as of the date of exercise of the SAR over the
base price of the SAR, all as determined pursuant to Article 8.


(qq)    “Subsidiary” means any corporation, limited liability company,
partnership or other entity of which a majority of the outstanding voting stock
or voting power is beneficially owned directly or indirectly by the Company.
Notwithstanding the above, with respect to an Incentive Stock Option, Subsidiary
shall have the meaning set forth in Section 424(f) of the Code.


(rr)    “1933 Act” means the Securities Act of 1933, as amended from time to
time.


(ss)    “1934 Act” means the Securities Exchange Act of 1934, as amended from
time to time.



ARTICLE 3
EFFECTIVE TERM OF PLAN


3.1.    EFFECTIVE DATE. The Plan will become effective on the date that it is
adopted by the Company’s shareholders (the “Effective Date”).



3.2.    TERM OF PLAN. Unless earlier terminated as provided herein, the Plan
shall continue in effect until the tenth anniversary of the Effective Date or,
if the shareholders approve an amendment to the Plan that increases the number
of Shares subject to the Plan, the tenth anniversary of the date of such
approval. The termination of the Plan on such date shall not affect the validity
of any Award outstanding on the date of termination, which shall continue to be
governed by the applicable terms and conditions of the Plan.



ARTICLE 4
ADMINISTRATION


4.1.    COMMITTEE. The Plan shall be administered by a Committee appointed by
the Board (which Committee shall consist of at least two directors) or, at the
discretion of the Board from time to time, the Plan may be administered by the
Board. It is intended that at least two of the directors appointed to serve on
the Committee shall be Independent Directors and that any such members of the
Committee who do not so qualify shall abstain from participating in any decision
to make or administer Awards that are made to Eligible Participants who at the
time of consideration for such Award (i) are persons subject to the short-swing
profit rules of Section 16 of the 1934 Act, or (ii) are reasonably anticipated
to become Covered Employees during the term of the Award. However, the mere fact
that a Committee member shall fail to qualify as an Independent Director or
shall fail to abstain from such action shall not invalidate any Award made by
the Committee which Award is otherwise validly made under the Plan. The members
of the Committee shall be appointed by, and may be changed at any time and from
time to time in the discretion of, the Board. Unless and until changed by the
Board, the Compensation Committee of the Board is designated as the Committee to
administer the Plan. The Board may reserve to itself any or all of the authority
and responsibility of the Committee under the Plan or may act as administrator
of the Plan for any and all purposes. To the extent the Board has reserved any
authority and responsibility or during


-4



--------------------------------------------------------------------------------





any time that the Board is acting as administrator of the Plan, it shall have
all the powers and protections of the Committee hereunder, and any reference
herein to the Committee (other than in this Section 4.1) shall include the
Board. To the extent any action of the Board under the Plan conflicts with
actions taken by the Committee, the actions of the Board shall control.



4.2.    ACTION AND INTERPRETATIONS BY THE COMMITTEE. For purposes of
administering the Plan, the Committee may from time to time adopt rules,
regulations, guidelines and procedures for carrying out the provisions and
purposes of the Plan and make such other determinations, not inconsistent with
the Plan, as the Committee may deem appropriate. The Committee may correct any
defect, supply any omission or reconcile any inconsistency in the Plan or in any
Award in the manner and to the extent it deems necessary to carry out the intent
of the Plan. The Committee’s interpretation of the Plan, any Awards granted
under the Plan, any Award Certificate and all decisions and determinations by
the Committee with respect to the Plan are final, binding, and conclusive on all
parties and shall be given the maximum deference permitted by applicable law.
Each member of the Committee is entitled to, in good faith, rely or act upon any
report or other information furnished to that member by any officer or other
employee of the Company or any Affiliate, the Company’s or an Affiliate’s
independent certified public accountants, Company counsel or any executive
compensation consultant or other professional retained by the Company or the
Committee to assist in the administration of the Plan. No member of the
Committee will be liable for any good faith determination, act or omission in
connection with the Plan or any Award.



4.3.    AUTHORITY OF COMMITTEE. Except as provided in Section 4.1 hereof, the
Committee has the exclusive power, authority and discretion to:


(a)Grant Awards;
(b)Designate Participants;
(c)Determine the type or types of Awards to be granted to each Participant;
(d)Determine the number of Awards to be granted and the number of Shares or
dollar amount to which an Award will relate;
(e)Determine the terms and conditions of any Award granted under the Plan;
(f)Prescribe the form of each Award Certificate, which need not be identical for
each Participant;
(g)Decide all other matters that must be determined in connection with an Award;
(h)Establish, adopt or revise any rules, regulations, guidelines or procedures
as it may deem necessary or advisable to administer the Plan;
(i)Make all other decisions and determinations that may be required under the
Plan or as the Committee deems necessary or advisable to administer the Plan;
and
(j)Amend the Plan or any Award Certificate as provided herein.



4.4.    DELEGATION. The Committee may, by resolution, expressly delegate to a
special committee, consisting of one or more directors who may but need not be
officers of the Company, the authority, within specified parameters as to the
number and terms of Awards, to (i) designate officers and/or employees of the
Company or any of its Affiliates to be recipients of Awards under the Plan, and
(ii) to determine the number of such Awards to be received by any such
Participants; provided, however, that such delegation of duties and
responsibilities to an officer of the Company may not be made with respect to
the grant of Awards to eligible participants (a) who are subject to Section
16(a) of the 1934 Act at the Grant Date, or (b) who as of the Grant Date are
reasonably anticipated to be become Covered Employees during the term of the
Award. The acts of such delegates shall be treated hereunder as acts of the
Board and such delegates shall report regularly to the Board and the
Compensation Committee regarding the delegated duties and responsibilities and
any Awards so granted.



4.5.    INDEMNIFICATION. Each person who is or shall have been a member of the
Committee, or the Board, or an officer of the Company to whom authority was
delegated in accordance with this Article 4, shall be indemnified and held
harmless by the Company against and from any loss, cost, liability, or expense
that may be imposed upon or reasonably incurred by him or her in connection with
or resulting from any claim, action, suit, or proceeding to which he or she may
be a party or in which he or she may be involved by reason of any action taken
or failure to act under the Plan and against and from any and all amounts paid
by him or her in settlement thereof, with the Company’s approval, or paid by him
or her in satisfaction of any judgment in any such action, suit, or proceeding
against him or her, provided he or she shall give the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his or her own behalf, unless such loss, cost,
liability, or expense is a result of his or her own willful misconduct or except
as expressly provided by statute. The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which such persons
may be entitled under the Company’s charter or bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.




-5



--------------------------------------------------------------------------------












ARTICLE 5
SHARES SUBJECT TO THE PLAN


5.1.    NUMBER OF SHARES. Subject to adjustment as provided in Sections 5.2 and
Section 15.1, the aggregate number of Shares reserved and available for issuance
pursuant to Awards granted under the Plan shall be (i) 2,000,000 (the "Newly
Authorized Shares," provided, however, that not more than 750,000 of such Newly
Authorized Shares may be granted as Full-Value Awards, plus (ii) a number of
additional Shares (not to exceed 400,000) underlying awards outstanding as of
the Effective Date under the Prior Plan that thereafter terminate or expire
unexercised, or are cancelled, forfeited or lapse for any reason. The maximum
number of Shares that may be issued upon exercise of Incentive Stock Options
granted under the Plan shall be 2,000,000. From and after the Effective Date, no
further awards shall be granted under the Prior Plan and the Prior Plan shall
remain in effect only so long as awards granted thereunder shall remain
outstanding.



5.2.    SHARE COUNTING. Shares covered by an Award shall be subtracted from the
Plan share reserve as of the Grant Date, but shall be added back to the Plan
share reserve or otherwise treated in accordance with this Section 5.2.


(a)The full number of Shares subject to the Option shall count against the
number of Shares remaining available for issuance pursuant to Awards granted
under the Plan, even if the exercise price of an Option is satisfied through
net-settlement or by delivering Shares to the Company (by either actual delivery
or attestation).


(b)Upon exercise of Stock Appreciation Rights that are settled in Shares, the
full number of Stock Appreciation Rights (rather than any lesser number based on
the net number of Shares actually delivered upon exercise) shall count against
the number of Shares remaining available for issuance pursuant to Awards granted
under the Plan.


(c)Shares withheld from an Award to satisfy tax withholding requirements shall
count against the number of Shares remaining available for issuance pursuant to
Awards granted under the Plan, and Shares delivered by a participant to satisfy
tax withholding requirements shall not be added to the Plan share reserve.


(d)To the extent that an Award is canceled, terminates, expires, is forfeited or
lapses for any reason, any unissued or forfeited Shares subject to the Award
will be added back to the Plan share reserve and again be available for issuance
pursuant to Awards granted under the Plan.


(e)Shares subject to Awards settled in cash will be added back to the Plan share
reserve and again be available for issuance pursuant to Awards granted under the
Plan.


(f)To the extent that the full number of Shares subject to a Full Value Award is
not issued for any reason, including by reason of failure to achieve maximum
performance goals, the unissued Shares originally subject to the Award will be
added back to the Plan share reserve and again be available for issuance
pursuant to Awards granted under the Plan.


(g)Substitute Awards granted pursuant to Section 14.10 of the Plan shall not
count against the Shares otherwise available for issuance under the Plan under
Section 5.1.


(h)Subject to applicable Exchange requirements, shares available under a
stockholder-approved plan of a company acquired by the Company (as appropriately
adjusted to Shares to reflect the transaction) may be issued under the Plan
pursuant to Awards granted to individuals who were not employees of the Company
or its Affiliates immediately before such transaction and will not count against
the maximum share limitation specified in Section 5.1.



5.3.    STOCK DISTRIBUTED. Any Stock distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Stock, treasury Stock
or Stock purchased on the open market.



5.4.    LIMITATION ON AWARDS. Notwithstanding any provision in the Plan to the
contrary (but subject to adjustment as provided in Article 15):


(a)Options. The maximum number of Options granted under the Plan in any calendar
year to any one Participant shall be for 50,000 Shares.


(b)SARs. The maximum number of Stock Appreciation Rights granted under the Plan
in any calendar year to any one Participant shall be with respect to 50,000
Shares.


(c)Performance Awards. With respect to any calendar year (i) the maximum amount
that may be paid to any one Participant for Performance Awards payable in cash
or property other than Shares shall be $1,000,000, and (ii) the maximum number
of Shares that may be paid to any one Participant for Performance Awards payable
in Stock shall be 50,000 Shares. For purposes of applying these limits in the
case of multi-year performance periods, the amount of cash or property or number
of Shares deemed


-6



--------------------------------------------------------------------------------





paid with respect to any calendar year is the total amount payable or Shares
earned for the performance period divided by the number of calendar years in the
performance period.


(d)Awards to Non-Employee Directors. The maximum number of Shares subject to
Non-Employee Director Awards that may be granted under the Plan to any
Non-Employee Director in any calendar year shall be limited to a number that,
combined with any cash fees or other compensation paid to such Non-Employee
Director, shall not exceed $250,000 in total value (calculating the value of any
such Non-Employee Director Awards based on the grant date fair value of such
Awards for financial reporting purposes).



ARTICLE 6
MINIMUM VESTING; DISCRETION TO ACCELERATE


6.1.    MINIMUM VESTING REQUIREMENTS. Except in the case of substitute Awards
granted pursuant to Section 14.10 and to the following sentence, Full Value
Awards, Options and SARs granted under the Plan to an Eligible Participant shall
be subject to a minimum vesting period of one year (with provision for
accelerated vesting permitted only in the event of the Participant’s termination
service due to death or Disability). Notwithstanding the foregoing, the
Committee may grant Awards without the above-described minimum vesting
requirements with respect to Awards covering 5% or fewer of the total number of
Shares authorized under the Plan.



6.2.    LIMITED DISCRETION TO ACCELERATE VESTING. Subject to Article 11 as to
Qualified Performance-Based Awards, the Committee may in its sole discretion at
any time determine that, upon the termination of service of a Participant, or
upon the occurrence of a Change in Control, all or a portion of such
Participant’s Options, SARs and other Awards in the nature of rights that may be
exercised shall become fully or partially exercisable, that all or a part of the
restrictions on all or a portion of the Participant’s outstanding Awards shall
lapse, and/or that any performance-based criteria with respect to any Awards
held by that Participant shall be deemed to be wholly or partially satisfied, in
each case, as of such date as the Committee may, in its sole discretion,
declare. The Committee may discriminate among Participants and among Awards
granted to a Participant in exercising its discretion pursuant to this Section
6.2.



ARTICLE 7
STOCK OPTIONS


7.1.    GENERAL. The Committee is authorized to grant Options to Participants on
the following terms and conditions:


(a)EXERCISE PRICE. The exercise price per Share under an Option shall be
determined by the Committee, provided that the exercise price for any Option
(other than an Option issued as a substitute Award pursuant to Section 14.10)
shall not be less than the Fair Market Value as of the Grant Date.


(b)PROHIBITION ON REPRICING. Except as otherwise provided in Article 15, without
the prior approval of stockholders of the Company: (i) the exercise price of an
Option may not be reduced, directly or indirectly, (ii) an Option may not be
cancelled in exchange for an Option, SAR or other Award with an exercise or base
price that is less than the exercise price of the original Option, or otherwise,
and (iii) the Company may not repurchase an Option for value (in cash or
otherwise) from a Participant if the current Fair Market Value of the Shares
underlying the Option is lower than the exercise price per share of the Option


(c)TIME AND CONDITIONS OF EXERCISE. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part, subject to
Sections 6.1 and 7.1(e), including a provision that an Option that is otherwise
exercisable and has an exercise price that is less than the Fair Market Value of
the Stock on the last day of its term will be automatically exercised on such
final date of the term by means of a “net exercise,” thus entitling the optionee
to Shares equal to the intrinsic value of the Option on such exercise date, less
the number of Shares required for tax withholding. The Committee shall also
determine the performance or other conditions, if any, that must be satisfied
before all or part of an Option may be exercised or vested.


(d)PAYMENT. The Committee shall determine the methods by which the exercise
price of an Option may be paid, the form of payment, and the methods by which
Shares shall be delivered or deemed to be delivered to Participants. As
determined by the Committee at or after the Grant Date, payment of the exercise
price of an Option may be made, in whole or in part, in the form of (i) cash or
cash equivalents, (ii) delivery (by either actual delivery or attestation) of
previously-acquired Shares based on the Fair Market Value of the Shares on the
date the Option is exercised, (iii) withholding of Shares from the Option based
on the Fair Market Value of the Shares on the date the Option is exercised, (iv)
broker-assisted market sales, or (iv) any other “cashless exercise” arrangement.


(e)EXERCISE TERM. Except for Nonstatutory Options granted to Participants
outside the United States, no Option granted under the Plan shall be exercisable
for more than ten years from the Grant Date.


(f)NO DEFERRAL FEATURE. No Option shall provide for any feature for the deferral
of compensation other than the deferral of recognition of income until the
exercise or disposition of the Option.




-7



--------------------------------------------------------------------------------





(g)NO DIVIDEND EQUIVALENTS. No Option shall provide for Dividend Equivalents.





7.2.    INCENTIVE STOCK OPTIONS. The terms of any Incentive Stock Options
granted under the Plan must comply with the requirements of Section 422 of the
Code. Without limiting the foregoing, any Incentive Stock Option granted to a
Participant who at the Grant Date owns more than 10% of the voting power of all
classes of shares of the Company must have an exercise price per Share of not
less than 110% of the Fair Market Value per Share on the Grant Date and an
Option term of not more than five years. If all of the requirements of Section
422 of the Code (including the above) are not met, the Option shall
automatically become a Nonstatutory Stock Option.



ARTICLE 8
STOCK APPRECIATION RIGHTS


8.1.    GRANT OF STOCK APPRECIATION RIGHTS. The Committee is authorized to grant
Stock Appreciation Rights to Participants on the following terms and conditions:


(a)RIGHT TO PAYMENT. Upon the exercise of a SAR, the Participant has the right
to receive, for each Share with respect to which the SAR is being exercised, the
excess, if any, of:


(1)The Fair Market Value of one Share on the date of exercise; over


(2)The base price of the SAR as determined by the Committee and set forth in the
Award Certificate, which shall not be less than the Fair Market Value of one
Share on the Grant Date.


(b)PROHIBITION ON REPRICING. Except as otherwise provided in Article 15, without
the prior approval of stockholders of the Company: (i) the base price of a SAR
may not be reduced, directly or indirectly, (ii) a SAR may not be cancelled in
exchange for an Option, SAR or other Award with an exercise or base price that
is less than the base price of the original SAR, or otherwise, and (iii) the
Company may not repurchase a SAR for value (in cash or otherwise) from a
Participant if the current Fair Market Value of the Shares underlying the SAR is
lower than the base price per share of the SAR.


(c)TIME AND CONDITIONS OF EXERCISE. The Committee shall determine the time or
times at which a SAR may be exercised in whole or in part, subject to Section
6.1, including a provision that a SAR that is otherwise exercisable and has a
base price that is less than the Fair Market Value of the Stock on the last day
of its term will be automatically exercised on such final date of the term, thus
entitling the holder to cash or Shares equal to the intrinsic value of the SAR
on such exercise date, less the cash or number of Shares required for tax
withholding. Except for SARs granted to Participants outside the United States,
no SAR shall be exercisable for more than ten years from the Grant Date.


(d)NO DEFERRAL FEATURE. No SAR shall provide for any feature for the deferral of
compensation other than the deferral of recognition of income until the exercise
or disposition of the SAR.


(e)NO DIVIDEND EQUIVALENTS. No SAR shall provide for Dividend Equivalents.



ARTICLE 9
RESTRICTED STOCK AND RESTRICTED STOCK UNITS


9.1.    GRANT OF RESTRICTED STOCK AND RESTRICTED STOCK UNITS. The Committee is
authorized to make Awards of Restricted Stock or Restricted Stock Units to
Participants in such amounts and subject to such terms and conditions as may be
selected by the Committee and set forth in an Award Certificate setting forth
the terms, conditions and restrictions applicable to the Award.



9.2.    ISSUANCE AND RESTRICTIONS. Restricted Stock or Restricted Stock Units
shall be subject to such restrictions on transferability and other restrictions
as the Committee may impose (including, for example, limitations on the right to
vote Restricted Stock or the right to receive dividends on the Restricted
Stock). These restrictions may lapse separately or in combination at such times,
under such circumstances, in such installments, upon the satisfaction of
performance goals or otherwise, as the Committee determines at the time of the
grant of the Award or thereafter, subject to Section 6.1. Except as otherwise
provided in an Award Certificate or any special Plan document governing an
Award, a Participant shall have none of the rights of a stockholder with respect
to Restricted Stock Units until such time as Shares of Stock are paid in
settlement of such Awards.



9.3    DIVIDENDS ON RESTRICTED STOCK. In the case of Restricted Stock, the
Committee may provide that ordinary cash dividends declared on the Shares before
they are vested (i) will be forfeited; (ii) will be deemed to have been
reinvested in additional Shares or otherwise reinvested (subject to Share
availability under Section 5.1 hereof and subject to the same vesting provisions
as provided for the host Award); or (iii) will be credited by the Company to an
account for the Participant and accumulated without interest until the date upon
which the host Award becomes vested, and any dividends accrued with respect to
forfeited Restricted Stock will be reconveyed to the Company without further
consideration or any act or action by the Participant.



9.4.    FORFEITURE. Subject to the terms of the Award Certificate and except as
otherwise determined by the Committee at the


-8



--------------------------------------------------------------------------------





time of the grant of the Award or thereafter, upon termination of Continuous
Service during the applicable restriction period or upon failure to satisfy a
performance goal during the applicable restriction period, Restricted Stock or
Restricted Stock Units that are at that time subject to restrictions shall be
forfeited.



9.5.    DELIVERY OF RESTRICTED STOCK. Shares of Restricted Stock shall be
delivered to the Participant at the Grant Date either by book-entry registration
or by delivering to the Participant, or a custodian or escrow agent (including,
without limitation, the Company or one or more of its employees) designated by
the Committee, a stock certificate or certificates registered in the name of the
Participant. If physical certificates representing shares of Restricted Stock
are registered in the name of the Participant, such certificates must bear an
appropriate legend referring to the terms, conditions, and restrictions
applicable to such Restricted Stock.



ARTICLE 10
PERFORMANCE AWARDS


10.1.    GRANT OF PERFORMANCE AWARDS. The Committee is authorized to grant any
Award under this Plan, including cash-based Awards, with performance-based
vesting criteria, on such terms and conditions as may be selected by the
Committee. Any such Awards with performance-based vesting criteria are referred
to herein as Performance Awards. The Committee shall have the complete
discretion to determine the number of Performance Awards granted to each
Participant, subject to Section 5.4, and to designate the provisions of such
Performance Awards as provided in Section 4.3.



10.2.    PERFORMANCE GOALS. The Committee may establish performance goals for
Performance Awards which may be based on any criteria selected by the Committee.
Such performance goals may be described in terms of Company-wide objectives or
in terms of objectives that relate to the performance of the Participant, an
Affiliate or a division, region, department or function within the Company or an
Affiliate. If the Committee determines that a change in the business,
operations, corporate structure or capital structure of the Company or the
manner in which the Company or an Affiliate conducts its business, or other
events or circumstances render performance goals to be unsuitable, the Committee
may equitably modify such performance goals in whole or in part, as the
Committee deems appropriate. If a Participant is promoted, demoted or
transferred to a different business unit or function during a performance
period, the Committee may determine that the performance goals or performance
period are no longer appropriate and may (i) adjust, change or eliminate the
performance goals or the applicable performance period as it deems appropriate
to make such goals and period comparable to the initial goals and period, or
(ii) make a cash payment to the participant in an amount determined by the
Committee. The foregoing two sentences shall not apply with respect to a
Performance Award that is intended to be a Qualified Performance-Based Award if
the recipient of such award (a) was a Covered Employee on the date of the
modification, adjustment, change or elimination of the performance goals or
performance period, or (b) in the reasonable judgment of the Committee, may be a
Covered Employee on the date the Performance Award is expected to be paid.



ARTICLE 11
QUALIFIED PERFORMANCE-BASED AWARDS


11.1.    OPTIONS AND STOCK APPRECIATION RIGHTS. The provisions of the Plan are
intended to enable Options and Stock Appreciation Rights granted hereunder to
any Covered Employee to qualify for the Section 162(m) Exemption.



11.2.    OTHER AWARDS. When granting any other Award, the Committee may
designate such Award as a Qualified Performance-Based Award, based upon a
determination that the recipient is or may be a Covered Employee with respect to
such Award, and the Committee wishes such Award to qualify for the Section
162(m) Exemption. If an Award is so designated, the Committee shall establish
performance goals for such Award within the time period prescribed by Section
162(m) of the Code based on one or more of the following Qualified Business
Criteria, which may be expressed in terms of Company-wide objectives or in terms
of objectives that relate to the performance of an Affiliate or a division,
region, department or function within the Company or an Affiliate:


•
Revenue

•
Sales

•
Profit (net profit, gross profit, operating profit, economic profit, profit
margins or other corporate profit measures)

•
Earnings (EBIT, EBITDA, earnings per share, or other corporate earnings
measures)

•
Net income (before or after taxes, operating income or other income measures)

•
Cash (cash flow, cash generation or other cash measures)

•
Stock price or performance

•
Total shareholder return (stock price appreciation plus reinvested dividends
divided by beginning share price)

•
Economic value added

•
Return measures (including, but not limited to, return on assets, capital,
equity, investments or sales, and cash flow return on assets, capital, equity,
or sales);

•
Market share

•
Improvements in capital structure

•
Expenses (expense management, expense ratio, expense efficiency ratios or other
expense measures)

•
Business expansion or consolidation (acquisitions and divestitures)

•
Internal rate of return or increase in net present value

•
Service or product delivery or quality

•
Customer satisfaction

•
Employee retention



-9



--------------------------------------------------------------------------------





•
Productivity measures

•
Cost reduction measures

•
Strategic plan development and implementation



Performance goals with respect to the foregoing Qualified Business Criteria may
be specified in absolute terms, on an adjusted basis, in percentages, or in
terms of growth from period to period or growth rates over time, as well as
measured relative to the performance of a group of comparator companies, or a
published or special index, or a stock market index, that the Committee deems
appropriate. Any member of a comparator group or an index that ceases to exist
during a measurement period shall be disregarded for the entire measurement
period. Performance Goals need not be based upon an increase or positive result
under a business criterion and could include, for example, the maintenance of
the status quo or the limitation of economic losses (measured, in each case, by
reference to a specific business criterion). Performance measures may but need
not be determinable in conformance with generally accepted accounting principles



11.3.    PERFORMANCE GOALS. Each Qualified Performance-Based Award (other than a
market-priced Option or SAR) shall be earned, vested and payable (as applicable)
only upon the achievement of performance goals established by the Committee
based upon one or more of the Qualified Business Criteria, together with the
satisfaction of any other conditions, such as continued employment, as the
Committee may determine to be appropriate; provided, however, that the Committee
may provide, either in connection with the grant thereof or by amendment
thereafter, that achievement of such performance goals will be waived, in whole
or in part, upon (i) the termination of employment of a Participant by reason of
death or Disability, or (ii) the occurrence of a Change in Control. In addition,
the Committee has the right, in connection with the grant of a Qualified
Performance-Based Award, to exercise negative discretion to determine that the
portion of such Award actually earned, vested and/or payable (as applicable)
shall be less than the portion that would be earned, vested and/or payable based
solely upon application of the applicable performance goals.



11.4.    INCLUSIONS AND EXCLUSIONS FROM PERFORMANCE CRITERIA. The Committee may
provide in any Qualified Performance-Based Award, at the time the performance
goals are established, that any evaluation of performance shall exclude or
otherwise objectively adjust for any specified circumstance or event that occurs
during a performance period, including by way of example but without limitation
the following: (a) asset write-downs or impairment charges; (b) litigation or
claim judgments or settlements; (c) the effect of changes in tax laws,
accounting principles or other laws or provisions affecting reported results;
(d) accruals for reorganization and restructuring programs; (e) extraordinary
nonrecurring items as described in then-current accounting principles; (f)
extraordinary nonrecurring items as described in management’s discussion and
analysis of financial condition and results of operations appearing in the
Company’s annual report to shareholders for the applicable year; (g)
acquisitions or divestitures; and (h) foreign exchange gains and losses. To the
extent such inclusions or exclusions affect Awards to Covered Employees, they
shall be prescribed in a form that meets the requirements of Code Section 162(m)
for deductibility.



11.5.    CERTIFICATION OF PERFORMANCE GOALS. Any payment of a Qualified
Performance-Based Award granted with performance goals pursuant to Section 11.3
above shall be conditioned on the written certification of the Committee in each
case that the performance goals and any other material conditions were
satisfied. Except as specifically provided in Section 11.3, no Qualified
Performance-Based Award held by a Covered Employee or by an employee who in the
reasonable judgment of the Committee may be a Covered Employee on the date of
payment, may be amended, nor may the Committee exercise any discretionary
authority it may otherwise have under the Plan with respect to a Qualified
Performance-Based Award under the Plan, in any manner to waive the achievement
of the applicable performance goal based on Qualified Business Criteria or to
increase the amount payable pursuant thereto or the value thereof, or otherwise
in a manner that would cause the Qualified Performance-Based Award to cease to
qualify for the Section 162(m) Exemption.



11.6.    AWARD LIMITS. Section 5.4 sets forth (i) the maximum number of Shares
that may be granted in any one-year period to a Participant in designated forms
of stock-based Awards, and (ii) the maximum aggregate dollar amount that may be
paid with respect to cash-based Awards under the Plan to any one Participant in
any fiscal year of the Company.



ARTICLE 12
DIVIDEND EQUIVALENTS


12.1.    GRANT OF DIVIDEND EQUIVALENTS. The Committee is authorized to grant
Dividend Equivalents with respect to Full-Value Awards granted hereunder,
subject to such terms and conditions as may be selected by the Committee.
Dividend Equivalents shall entitle the Participant to receive payments equal to
ordinary cash dividends or distributions with respect to all or a portion of the
number of Shares subject to a Full-Value Award, as determined by the Committee.
The Committee may provide that Dividend Equivalents (i) will be deemed to have
been reinvested in additional Shares or otherwise reinvested, which shall be
subject to the same vesting provisions as provided for the host Award, or (ii)
will be credited by the Company to an account for the Participant and
accumulated without interest until the date upon which the host Award becomes
vested, and any Dividend Equivalents accrued with respect to forfeited Awards
will be reconveyed to the Company without further consideration or any act or
action by the Participant. In no event shall Dividend Equivalents be paid or
distributed until the host Award is earned and vested.



ARTICLE 13
STOCK OR OTHER STOCK-BASED AWARDS


13.1.    GRANT OF STOCK OR OTHER STOCK-BASED AWARDS. The Committee is
authorized, subject to limitations under applicable law, to grant to
Participants such other Awards that are payable in, valued in whole or in part
by reference to, or otherwise based on or related to Shares, as deemed by the
Committee to be consistent with the purposes of the Plan, including without
limitation (but


-10



--------------------------------------------------------------------------------





subject to Section 6.1), Shares awarded purely as a “bonus” and not subject to
any restrictions or conditions, convertible or exchangeable debt securities,
other rights convertible or exchangeable into Shares, and Awards valued by
reference to book value of Shares or the value of securities of or the
performance of specified Parents or Subsidiaries. The Committee shall determine
the terms and conditions of such Awards.



ARTICLE 14
PROVISIONS APPLICABLE TO AWARDS


14.1.    ELIGIBILITY. Awards may be granted only to Eligible Participants.
Incentive Stock Options may be granted only to Eligible Participants who are
employees of the Company or a Parent or Subsidiary as defined in Section 424(e)
and (f) of the Code. Eligible Participants who are service providers to an
Affiliate may be granted Options or SARs under this Plan only if the Affiliate
qualifies as an “eligible issuer of service recipient stock” within the meaning
of §1.409A-1(b)(5)(iii)(E) of the final regulations under Code Section 409A.



14.2.    NON-EMPLOYEE DIRECTOR AWARDS. Notwithstanding any of the foregoing,
grants of Awards to Non-Employee Directors hereunder shall (i) be subject to the
applicable award limits set forth in Section 5.4 hereof, and (ii) be made only
in accordance with the terms, conditions and parameters of a plan, program or
policy for the compensation of Non-Employee Directors as in effect from time to
time that is approved and administered by a committee of the Board consisting
solely of Independent Directors. The Committee may not make other discretionary
grants hereunder to Non-Employee Directors.



14.3.    AWARD CERTIFICATES. Each Award shall be evidenced by an Award
Certificate. Each Award Certificate shall include such provisions, not
inconsistent with the Plan, as may be specified by the Committee.



14.4.    FORM OF PAYMENT FOR AWARDS. At the discretion of the Committee, payment
of Awards may be made in cash, Stock, a combination of cash and Stock, or any
other form of property as the Committee shall determine. In addition, payment of
Awards may include such terms, conditions, restrictions and/or limitations, if
any, as the Committee deems appropriate, including, in the case of Awards paid
in the form of Stock, restrictions on transfer and forfeiture provisions.
Further, payment of Awards may be made in the form of a lump sum, or in
installments, as determined by the Committee.



14.5.    LIMITS ON TRANSFER. No right or interest of a Participant in any
unexercised or restricted Award may be pledged, encumbered, or hypothecated to
or in favor of any party other than the Company or an Affiliate, or shall be
subject to any lien, obligation, or liability of such Participant to any other
party other than the Company or an Affiliate. No unexercised or restricted Award
shall be assignable or transferable by a Participant other than by will or the
laws of descent and distribution; provided, however, that the Committee may (but
need not) permit other transfers (other than transfers for value) where the
Committee concludes that such transferability (i) does not result in accelerated
taxation, (ii) does not cause any Option intended to be an Incentive Stock
Option to fail to be described in Code Section 422(b), and (iii) is otherwise
appropriate and desirable, taking into account any factors deemed relevant,
including without limitation, state or federal tax or securities laws applicable
to transferable Awards.



14.6.    BENEFICIARIES. Notwithstanding Section 14.5, a Participant may, in the
manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights under the Plan is subject to
all terms and conditions of the Plan and any Award Certificate applicable to the
Participant, except to the extent the Plan and Award Certificate otherwise
provide, and to any additional restrictions deemed necessary or appropriate by
the Committee. If no beneficiary has been designated or survives the
Participant, any payment due to the Participant shall be made to the
Participant’s estate. Subject to the foregoing, a beneficiary designation may be
changed or revoked by a Participant, in the manner provided by the Company, at
any time provided the change or revocation is filed with the Company.



14.7.    STOCK TRADING RESTRICTIONS. All Stock issuable under the Plan is
subject to any stop-transfer orders and other restrictions as the Committee
deems necessary or advisable to comply with federal or state securities laws,
rules and regulations and the rules of any national securities exchange or
automated quotation system on which the Stock is listed, quoted, or traded. The
Committee may place legends on any Stock certificate or issue instructions to
the transfer agent to reference restrictions applicable to the Stock.



14.8.    EFFECT OF A CHANGE IN CONTROL. The provisions of this Section 14.8
shall apply in the case of a Change in Control.


(a)Awards Assumed or Substituted by Surviving Entity. With respect to Awards
assumed by the surviving entity or otherwise equitably converted or substituted
in connection with a Change in Control: if within two years after the effective
date of the Change in Control, a Participant’s employment is terminated without
Cause or the Participant resigns for Good Reason, then (i) all of that
Participant’s outstanding Options, SARs and other Awards in the nature of rights
that may be exercised shall become fully exercisable, (ii) all time-based
vesting restrictions on his or her outstanding Awards shall lapse, and (iii) the
payout level under all of that Participant’s performance-based Awards that were
outstanding immediately prior to effective time of the Change in Control shall
be determined and deemed to have been earned as of the date of termination based
upon an assumed achievement of all relevant performance goals at the “target”
level if the date of termination occurs during the first half of the applicable
performance period, or the actual level of achievement of all relevant
performance goals against pro rata target levels (measured as of the end of the
calendar quarter immediately preceding the date of termination), if the date of
termination occurs during the second half of the applicable performance period,
and, in either such case, there shall be a prorata payout to such Participant
within sixty (60) days following the date of termination of employment (unless a
later date is required by Section 17.3 hereof), based upon the length of


-11



--------------------------------------------------------------------------------





time within the performance period that has elapsed prior to the date of
termination of employment. With regard to each Award, a Participant shall not be
considered to have resigned for Good Reason unless either (i) the Award
Certificate includes such provision or (ii) the Participant is party to an
employment, severance or similar agreement with the Company or an Affiliate that
includes provisions in which the Participant is permitted to resign for Good
Reason. Any Awards shall thereafter continue or lapse in accordance with the
other provisions of the Plan and the Award Certificate. To the extent that this
provision causes Incentive Stock Options to exceed the dollar limitation set
forth in Code Section 422(d), the excess Options shall be deemed to be
Nonstatutory Stock Options.


(b)Awards not Assumed or Substituted by Surviving Entity. Upon the occurrence of
a Change in Control, and except with respect to any Awards assumed by the
surviving entity or otherwise equitably converted or substituted in connection
with the Change in Control in a manner approved by the Committee or the Board:
(i) outstanding Options, SARs, and other Awards in the nature of rights that may
be exercised shall become fully exercisable, (ii) time-based vesting
restrictions on outstanding Awards shall lapse, and (iii) the payout level under
outstanding performance-based Awards shall be determined and deemed to have been
earned as of the effective date of the Change in Control based upon (A) an
assumed achievement of all relevant performance goals at the “target” level if
the Change in Control occurs during the first half of the applicable performance
period, or (B) the actual level of achievement of all relevant performance goals
against pro rata target levels measured as of the date of the Change in Control,
if the Change in Control occurs during the second half of the applicable
performance period, and, in either such case, there shall be a prorata payout to
Participants within sixty (60) days following the Change in Control (unless a
later date is required by Section 17.3 hereof), based upon the length of time
within the performance period that has elapsed prior to the Change in Control.
Any Awards shall thereafter continue or lapse in accordance with the other
provisions of the Plan and the Award Certificate. To the extent that this
provision causes Incentive Stock Options to exceed the dollar limitation set
forth in Code Section 422(d), the excess Options shall be deemed to be
Nonstatutory Stock Options.



14.9.    FORFEITURE EVENTS. Awards under the Plan shall be subject to any
compensation recoupment policy that the Company may adopt from time to time that
is applicable by its terms to the Participant. In addition, the Committee may
specify in an Award Certificate that the Participant’s rights, payments and
benefits with respect to an Award shall be subject to reduction, cancellation,
forfeiture or recoupment upon the occurrence of certain specified events, in
addition to any otherwise applicable vesting or performance conditions of an
Award. Such events may include, but shall not be limited to, (i) termination of
employment for cause, (ii) violation of material Company or Affiliate policies,
(iii) breach of noncompetition, confidentiality or other restrictive covenants
that may apply to the Participant, (iv) other conduct by the Participant that is
detrimental to the business or reputation of the Company or any Affiliate, or
(v) a later determination that the vesting of, or amount realized from, a
Performance Award was based on materially inaccurate financial statements or any
other materially inaccurate performance metric criteria, whether or not the
Participant caused or contributed to such material inaccuracy



14.10.    SUBSTITUTE AWARDS. The Committee may grant Awards under the Plan in
substitution for stock and stock-based awards held by employees of another
entity who become employees of the Company or an Affiliate as a result of a
merger or consolidation of the former employing entity with the Company or an
Affiliate or the acquisition by the Company or an Affiliate of property or stock
of the former employing corporation. The Committee may direct that the
substitute awards be granted on such terms and conditions as the Committee
considers appropriate in the circumstances.



ARTICLE 15
CHANGES IN CAPITAL STRUCTURE


15.1.    MANDATORY ADJUSTMENTS. In the event of a nonreciprocal transaction
between the Company and its stockholders that causes the per-share value of the
Stock to change (including, without limitation, any stock dividend, stock split,
spin-off, rights offering, or large nonrecurring cash dividend), the
authorization limits under Sections 5.1 and 5.4 shall be adjusted
proportionally, and the Committee shall make such adjustments to the Plan and
Awards as it deems necessary, in its sole discretion, to prevent dilution or
enlargement of rights immediately resulting from such transaction. Action by the
Committee may include: (i) adjustment of the number and kind of shares that may
be delivered under the Plan; (ii) adjustment of the number and kind of shares
subject to outstanding Awards; (iii) adjustment of the exercise price of
outstanding Awards or the measure to be used to determine the amount of the
benefit payable on an Award; and (iv) any other adjustments that the Committee
determines to be equitable. Notwithstanding the foregoing, the Committee shall
not make any adjustments to outstanding Options or SARs that would constitute a
modification or substitution of the stock right under Treas. Reg. Sections
1.409A-1(b)(5)(v) that would be treated as the grant of a new stock right or
change in the form of payment for purposes of Code Section 409A. Without
limiting the foregoing, in the event of a subdivision of the outstanding Stock
(stock-split), a declaration of a dividend payable in Shares, or a combination
or consolidation of the outstanding Stock into a lesser number of Shares, the
authorization limits under Section 5.1 and 5.4 shall automatically be adjusted
proportionately, and the Shares then subject to each Award shall automatically,
without the necessity for any additional action by the Committee, be adjusted
proportionately without any change in the aggregate purchase price therefor.



15.2    DISCRETIONARY ADJUSTMENTS. Upon the occurrence or in anticipation of any
corporate event or transaction involving the Company (including, without
limitation, any merger, reorganization, recapitalization, combination or
exchange of shares, or any transaction described in Section 15.1), the Committee
may, in its sole discretion, provide (i) that Awards will be settled in cash
rather than Stock, (ii) that Awards will become immediately vested and
non-forfeitable and exercisable (in whole or in part) and will expire after a
designated period of time to the extent not then exercised (provided that
Participants shall be provided with advance written notice of any such exercise
period and such period shall allow Participants a reasonable period of time in
which to exercise such Awards), (iii) that Awards will be assumed by another
party to a transaction or otherwise be equitably converted or substituted in
connection with such transaction, (iv) that outstanding Awards may be settled by
payment in cash or cash equivalents equal to the excess of the fair market value
of the underlying Stock, as of a specified date


-12



--------------------------------------------------------------------------------





associated with the transaction (or the per-shares transaction price), over the
exercise or base price of the Award, (v) that performance targets and
performance periods for Performance Awards will be modified, consistent with
Code Section 162(m) where applicable, or (vi) any combination of the foregoing.
The Committee’s determination need not be uniform and may be different for
different Participants whether or not such Participants are similarly situated.



15.3    GENERAL. Any discretionary adjustments made pursuant to this Article 15
shall be subject to the provisions of Section 16.2. To the extent that any
adjustments made pursuant to this Article 15 cause Incentive Stock Options to
cease to qualify as Incentive Stock Options, such Options shall be deemed to be
Nonstatutory Stock Options.



ARTICLE 16
AMENDMENT, MODIFICATION AND TERMINATION


16.1.    AMENDMENT, MODIFICATION AND TERMINATION. The Board or the Committee
may, at any time and from time to time, amend, modify or terminate the Plan
without stockholder approval; provided, however, that if an amendment to the
Plan would, in the reasonable opinion of the Board or the Committee, either (i)
materially increase the number of Shares available under the Plan, (ii) expand
the types of awards under the Plan, (iii) materially expand the class of
participants eligible to participate in the Plan, (iv) materially extend the
term of the Plan, or (v) otherwise constitute a material change requiring
stockholder approval under applicable laws, policies or regulations or the
applicable listing or other requirements of an Exchange, then such amendment
shall be subject to stockholder approval; and provided, further, that the Board
or Committee may condition any other amendment or modification on the approval
of stockholders of the Company for any reason, including by reason of such
approval being necessary or deemed advisable (i) to comply with the listing or
other requirements of an Exchange, or (ii) to satisfy any other tax, securities
or other applicable laws, policies or regulations. Without the prior approval of
the stockholders of the Company, the Plan may not be amended to permit: (i) the
exercise price or base price of an Option or SAR to be reduced, directly or
indirectly, (ii) an Option or SAR to be cancelled in exchange for cash, other
Awards, or Options or SARs with an exercise or base price that is less than the
exercise price or base price of the original Option or SAR, or otherwise, or
(iii) the Company to repurchase an Option or SAR for value (in cash or
otherwise) from a Participant if the current Fair Market Value of the Shares
underlying the Option or SAR is lower than the exercise price or base price per
share of the Option or SAR.



16.2.    AWARDS PREVIOUSLY GRANTED. At any time and from time to time, the
Committee may amend, modify or terminate any outstanding Award without approval
of the Participant; provided, however:


(a)Subject to the terms of the applicable Award Certificate, such amendment,
modification or termination shall not, without the Participant’s consent, reduce
or diminish the value of such Award determined as if the Award had been
exercised, vested, cashed in or otherwise settled on the date of such amendment
or termination (with the per-share value of an Option or SAR for this purpose
being calculated as the excess, if any, of the Fair Market Value as of the date
of such amendment or termination over the exercise or base price of such Award);


(b)Except as otherwise provided in Article 15, without the prior approval of the
stockholders of the Company: (i) the exercise price or base price of an Option
or SAR may not be reduced, directly or indirectly, (ii) an Option or SAR may not
be cancelled in exchange for an Option, SAR or other Award with an exercise or
base price that is less than the exercise price or base price of the original
Option or SAR, or otherwise, and (iii) the Company may not repurchase an Option
or SAR for value (in cash or otherwise) from a Participant if the current Fair
Market Value of the Shares underlying the Option or SAR is lower than the
exercise price or base price per share of the Option or SAR; and


(c)No termination, amendment, or modification of the Plan shall adversely affect
any Award previously granted under the Plan, without the written consent of the
Participant affected thereby. An outstanding Award shall not be deemed to be
“adversely affected” by a Plan amendment if such amendment would not reduce or
diminish the value of such Award determined as if the Award had been exercised,
vested, cashed in or otherwise settled on the date of such amendment (with the
per-share value of an Option or SAR for this purpose being calculated as the
excess, if any, of the Fair Market Value as of the date of such amendment over
the exercise or base price of such Award).



16.3.    COMPLIANCE AMENDMENTS. Notwithstanding anything in the Plan or in any
Award Certificate to the contrary, the Board may amend the Plan or an Award
Certificate, to take effect retroactively or otherwise, as deemed necessary or
advisable for the purpose of conforming the Plan or Award Certificate to any
present or future law relating to plans of this or similar nature (including,
but not limited to, Section 409A of the Code), and to the administrative
regulations and rulings promulgated thereunder. By accepting an Award under this
Plan, a Participant agrees to any amendment made pursuant to this Section 16.3
to any Award granted under the Plan without further consideration or action.




-13



--------------------------------------------------------------------------------






ARTICLE 17
GENERAL PROVISIONS


17.1.    RIGHTS OF PARTICIPANTS.


(a)No Participant or any Eligible Participant shall have any claim to be granted
any Award under the Plan. Neither the Company, its Affiliates nor the Committee
is obligated to treat Participants or Eligible Participants uniformly, and
determinations made under the Plan may be made by the Committee selectively
among Eligible Participants who receive, or are eligible to receive, Awards
(whether or not such Eligible Participants are similarly situated).


(b)Nothing in the Plan, any Award Certificate or any other document or statement
made with respect to the Plan, shall interfere with or limit in any way the
right of the Company or any Affiliate to terminate any Participant’s employment
or status as an officer, or any Participant’s service as a director, at any
time, nor confer upon any Participant any right to continue as an employee,
officer, or director of the Company or any Affiliate, whether for the duration
of a Participant’s Award or otherwise.


(c)Neither an Award nor any benefits arising under this Plan shall constitute an
employment contract with the Company or any Affiliate and, accordingly, subject
to Article 16, this Plan and the benefits hereunder may be terminated at any
time in the sole and exclusive discretion of the Committee without giving rise
to any liability on the part of the Company or any of its Affiliates.


(d)No Award gives a Participant any of the rights of a shareholder of the
Company unless and until Shares are in fact issued to such person in connection
with such Award.



17.2.    WITHHOLDING. The Company or any Affiliate shall have the authority and
the right to deduct or withhold, or require a Participant to remit to the
Company or such Affiliate, an amount sufficient to satisfy federal, state, and
local taxes (including the Participant’s FICA obligation) required by law to be
withheld with respect to any exercise, lapse of restriction or other taxable
event arising as a result of the Plan. The obligations of the Company under the
Plan will be conditioned on such payment or arrangements and the Company or such
Affiliate will, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to the Participant. Unless
otherwise determined by the Committee at the time the Award is granted or
thereafter, any such withholding requirement may be satisfied, in whole or in
part, by withholding from the Award Shares having a Fair Market Value on the
date of withholding equal to the amount required to be withheld in accordance
with applicable tax requirements (up to the maximum individual statutory rate in
the applicable jurisdiction as may be permitted under then-current accounting
principles to qualify for equity classification), all in accordance with such
procedures as the Committee establishes. All such elections shall be subject to
any restrictions or limitations that the Committee, in its sole discretion,
deems appropriate.



17.3.     SPECIAL PROVISIONS RELATED TO SECTION 409A OF THE CODE.


(a)General. It is intended that the payments and benefits provided under the
Plan and any Award shall either be exempt from the application of, or comply
with, the requirements of Section 409A of the Code. The Plan and all Award
Certificates shall be construed in a manner that effects such intent.
Nevertheless, the tax treatment of the benefits provided under the Plan or any
Award is not warranted or guaranteed. Neither the Company, its Affiliates nor
their respective directors, officers, employees or advisers (other than in his
or her capacity as a Participant) shall be held liable for any taxes, interest,
penalties or other monetary amounts owed by any Participant or other taxpayer as
a result of the Plan or any Award.


(b)Definitional Restrictions. Notwithstanding anything in the Plan or in any
Award Certificate to the contrary, to the extent that any amount or benefit that
would constitute non- exempt “deferred compensation” for purposes of Section
409A of the Code (“Non-Exempt Deferred Compensation”) would otherwise be payable
or distributable, or a different form of payment (e.g., lump sum or installment)
of such Non-Exempt Deferred Compensation would be effected, under the Plan or
any Award Certificate by reason of the occurrence of a Change in Control, or the
Participant’s Disability or separation from service, such Non-Exempt Deferred
Compensation will not be payable or distributable to the Participant, and/or
such different form of payment will not be effected, by reason of such
circumstance unless the circumstances giving rise to such Change in Control,
Disability or separation from service meet any description or definition of
“change in control event”, “disability” or “separation from service”, as the
case may be, in Section 409A of the Code and applicable regulations (without
giving effect to any elective provisions that may be available under such
definition). This provision does not affect the dollar amount or prohibit the
vesting of any Award upon a Change in Control, Disability or separation from
service, however defined. If this provision prevents the payment or distribution
of any amount or benefit, or the application of a different form of payment of
any amount or benefit, such payment or distribution shall be made at the time
and in the form that would have applied absent the non-409A-conforming event.


(c)Allocation among Possible Exemptions. If any one or more Awards granted under
the Plan to a Participant could qualify for any separation pay exemption
described in Treas. Reg. Section 1.409A-1(b)(9), but such Awards in the
aggregate exceed the dollar limit permitted for the separation pay exemptions,
the Company shall determine which Awards or portions thereof will be subject to
such exemptions.


(d)Six-Month Delay in Certain Circumstances. Notwithstanding anything in the
Plan or in any Award Certificate to the contrary, if any amount or benefit that
would constitute Non-Exempt Deferred Compensation would otherwise be payable or
distributable under this Plan or any Award Certificate by reason of a
Participant’s separation from service during a period in which the Participant
is a Specified Employee (as defined below), then, subject to any permissible
acceleration of payment by the Committee under Treas. Reg. Section
1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes):


-14



--------------------------------------------------------------------------------







(i)the amount of such Non-Exempt Deferred Compensation that would otherwise be
payable during the six-month period immediately following the Participant’s
separation from service will be accumulated through and paid or provided on the
first day of the seventh month following the Participant’s separation from
service (or, if the Participant dies during such period, within 30 days after
the Participant's death) (in either case, the “Required Delay Period”); and


(ii)the normal payment or distribution schedule for any remaining payments or
distributions will resume at the end of the Required Delay Period.


For purposes of this Plan, the term “Specified Employee” has the meaning given
such term in Code Section 409A and the final regulations thereunder; provided,
however, that, as permitted in such final regulations, the Company’s Specified
Employees and its application of the six-month delay rule of Code Section
409A(a)(2)(B)(i) shall be determined in accordance with rules adopted by the
Board or any committee of the Board, which shall be applied consistently with
respect to all nonqualified deferred compensation arrangements of the Company,
including this Plan.


(e)Installment Payments. If, pursuant to an Award, a Participant is entitled to
a series of installment payments, such Participant’s right to the series of
installment payments shall be treated as a right to a series of separate
payments and not to a single payment. For purposes of the preceding sentence,
the term “series of installment payments” has the meaning provided in Treas.
Reg. Section 1.409A-2(b)(2)(iii) (or any successor thereto).


(f)Timing of Release of Claims. Whenever an Award conditions a payment or
benefit on the Participant’s execution and non-revocation of a release of
claims, such release must be executed and all revocation periods shall have
expired within 60 days after the date of termination of the Participant’s
employment; failing which such payment or benefit shall be forfeited. If such
payment or benefit is exempt from Section 409A of the Code, the Company may
elect to make or commence payment at any time during such 60-day period. If such
payment or benefit constitutes Non-Exempt Deferred Compensation, then, subject
to subsection (d) above, (i) if such 60-day period begins and ends in a single
calendar year, the Company may make or commence payment at any time during such
period at its discretion, and (ii) if such 60- day period begins in one calendar
year and ends in the next calendar year, the payment shall be made or commence
during the second such calendar year (or any later date specified for such
payment under the applicable Award), even if such signing and non-revocation of
the release occur during the first such calendar year included within such
60-day period. In other words, a Participant is not permitted to influence the
calendar year of payment based on the timing of signing the release.


(g)    Permitted Acceleration. The Company shall have the sole authority to make
any accelerated distribution permissible under Treas. Reg. section
1.409A-3(j)(4) to Participants of deferred amounts, provided that such
distribution(s) meets the requirements of Treas. Reg. section 1.409A-3(j)(4).



17.4.    UNFUNDED STATUS OF AWARDS. The Plan is intended to be an “unfunded”
plan for incentive and deferred compensation. With respect to any payments not
yet made to a Participant pursuant to an Award, nothing contained in the Plan or
any Award Certificate shall give the Participant any rights that are greater
than those of a general creditor of the Company or any Affiliate. In its sole
discretion, the Committee may authorize the creation of grantor trusts or other
arrangements to meet the obligations created under the Plan to deliver Shares or
payments in lieu of Shares or with respect to Awards. This Plan is not intended
to be subject to ERISA.



17.5.    RELATIONSHIP TO OTHER BENEFITS. No payment under the Plan shall be
taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or benefit plan of the Company
or any Affiliate unless provided otherwise in such other plan. Nothing contained
in the Plan will prevent the Company from adopting other or additional
compensation arrangements, subject to shareholder approval if such approval is
required; and such arrangements may be either generally applicable or applicable
only in specific cases.



17.6.    EXPENSES. The expenses of administering the Plan shall be borne by the
Company and its Affiliates.



17.7.    TITLES AND HEADINGS. The titles and headings of the Sections in the
Plan are for convenience of reference only, and in the event of any conflict,
the text of the Plan, rather than such titles or headings, shall control.



17.8.    GENDER AND NUMBER. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.



17.9.    FRACTIONAL SHARES. No fractional Shares shall be issued and the
Committee shall determine, in its discretion, whether cash shall be given in
lieu of fractional Shares or whether such fractional Shares shall be eliminated
by rounding up or down.



17.10.    GOVERNMENT AND OTHER REGULATIONS.


(a)Notwithstanding any other provision of the Plan, no Participant who acquires
Shares pursuant to the Plan may, during any period of time that such Participant
is an affiliate of the Company (within the meaning of the rules and regulations
of the Securities and Exchange Commission under the 1933 Act), sell such Shares,
unless such offer and sale is made (i) pursuant to an effective registration
statement under the 1933 Act, which is current and includes the Shares to be
sold, or (ii) pursuant to an appropriate exemption from the


-15



--------------------------------------------------------------------------------





registration requirement of the 1933 Act, such as that set forth in Rule 144
promulgated under the 1933 Act.


(b)Notwithstanding any other provision of the Plan, if at any time the Committee
shall determine that the registration, listing or qualification of the Shares
covered by an Award upon any Exchange or under any foreign, federal, state or
local law or practice, or the consent or approval of any governmental regulatory
body, is necessary or desirable as a condition of, or in connection with, the
granting of such Award or the purchase or receipt of Shares thereunder, no
Shares may be purchased, delivered or received pursuant to such Award unless and
until such registration, listing, qualification, consent or approval shall have
been effected or obtained free of any condition not acceptable to the Committee.
Any Participant receiving or purchasing Shares pursuant to an Award shall make
such representations and agreements and furnish such information as the
Committee may request to assure compliance with the foregoing or any other
applicable legal requirements. The Company shall not be required to issue or
deliver any certificate or certificates for Shares under the Plan prior to the
Committee’s determination that all related requirements have been fulfilled. The
Company shall in no event be obligated to register any securities pursuant to
the 1933 Act or applicable state or foreign law or to take any other action in
order to cause the issuance and delivery of such certificates to comply with any
such law, regulation or requirement.



17.11.    GOVERNING LAW. To the extent not governed by federal law, the Plan and
all Award Certificates shall be construed in accordance with and governed by the
laws of the State of Texas.



17.12.    SEVERABILITY. In the event that any provision of this Plan is found to
be invalid or otherwise unenforceable under any applicable law, such invalidity
or unenforceability will not be construed as rendering any other provisions
contained herein as invalid or unenforceable, and all such other provisions will
be given full force and effect to the same extent as though the invalid or
unenforceable provision was not contained herein.



17.13.    NO LIMITATIONS ON RIGHTS OF COMPANY. The grant of any Award shall not
in any way affect the right or power of the Company to make adjustments,
reclassification or changes in its capital or business structure or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets. The Plan shall not restrict the authority of the Company,
for proper corporate purposes, to draft or assume awards, other than under the
Plan, to or with respect to any person. If the Committee so directs, the Company
may issue or transfer Shares to an Affiliate, for such lawful consideration as
the Committee may specify, upon the condition or understanding that the
Affiliate will transfer such Shares to a Participant in accordance with the
terms of an Award granted to such Participant and specified by the Committee
pursuant to the provisions of the Plan.





The foregoing is hereby acknowledged as being the Southside Bancshares, Inc.
2017 Incentive Plan as adopted by the Board on March 20, 2017 and by the
shareholders on May 10, 2017.


                        




                        
 
 
SOUTHSIDE BANCSHARES, INC.
 
 
 
By:
/s/ Lee R. Gibson
 
 
 
 
Its:
President and Chief Executive Officer





                        


-16

